                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 1 of 7 PageID 1



                        BARSHAY SANDERS, PLLC
                        Craig B. Sanders
                        100 Garden City Plaza, Suite 500
                        Garden City, NY 11530
                        Tel: (516) 203-7600
                        Email: csanders@barshaysanders.com
                        Attorneys for Plaintiff
                        File No.: 122156




                                                      UNITED STATES DISTRICT COURT
                                                       MIDDLE DISTRICT OF FLORIDA


                            Gregory P. Mango,
BARSHAY SANDERS, PLLC




                                                      Plaintiff,                Case No:

                                      v.                                        COMPLAINT

                            Extensive Enterprises Media L.L.C.,                 DEMAND FOR JURY TRIAL

                                             Defendant.
                            ___________________________________/

                               Plaintiff Gregory P. Mango (“Plaintiff”), by and through its undersigned counsel, for its

                        Complaint against Defendant Extensive Enterprises Media L.L.C. (“Defendant”) states and

                        alleges as follows:

                                                                   INTRODUCTION

                               1.          This action seeks to recover damages for copyright infringement.

                               2.          Plaintiff herein provides photojournalism goods and services and owns the rights

                        to these images which Plaintiff licenses to online and print publications.

                               3.          Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's

                        images and many others are the subject of pending copyright applications.

                               4.          Defendant owns and operates a website known as floridapolitics.com (the

                        “Website”).

                               5.          Defendant, without permission or authorization from Plaintiff actively copied,


                                                                          1
                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 2 of 7 PageID 2




                        stored, and/or displayed Plaintiff's Photograph on the Website and engaged in this misconduct

                        knowingly and in violation of the United States copyright laws.

                                                                   PARTIES

                                6.     Plaintiff Gregory P. Mango is an individual who is a citizen of the State of New

                        York and maintains a principal place of business 210 17th Street, Brooklyn, New York 11215

                        in Kings County, New York.

                                7.     On information and belief, Defendant Extensive Enterprises Media L.L.C., is a

                        Florida limited liability company with a principal place of business at 204 37th Avenue North,

                        St. Petersburg, Florida 33704 in Pinellas County, and is liable and responsible to Plaintiff based
BARSHAY SANDERS, PLLC




                        on the facts herein alleged.
                                                       JURISDICTION AND VENUE

                               8.      This Court has subject matter jurisdiction over the federal copyright

                        infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.

                                9.     This Court has personal jurisdiction over Extensive Enterprises Media L.L.C.

                        because it maintains its principal place of business in Florida.

                                10.    Venue is proper under 28 U.S.C. §1391(a)(2) because Extensive Enterprises

                        Media L.L.C. does business in this Judicial District and/or because a substantial part of the

                        events or omissions giving rise to the claim occurred in this Judicial District.

                                                   FACTS COMMON TO ALL CLAIMS

                               11.     Plaintiff is a professional photographer by trade who is the legal and rightful

                        owners of photographs which Plaintiff licenses to online and print publications.

                               12.     Plaintiff has invested significant time and money in building Plaintiff's

                        photograph portfolio.

                               13.     Plaintiff has obtained active and valid copyright registrations from the United

                        States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many

                        others are the subject of pending copyright applications.

                               14.     Plaintiff's photographs are original, creative works in which Plaintiff's own


                                                                        2
                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 3 of 7 PageID 3




                        protectable copyright interests.

                               15.     The Website is a popular and lucrative commercial enterprise.

                               16.     The Website is monetized in that it contains paid advertisements and, on

                        information and belief, Defendant profits from these activities.

                               17.     On February 24, 2011 Plaintiff Gregory Mango authored a photograph of Jeffrey

                        Epstein (the “Photograph”). A copy of the Photograph is attached hereto as Exhibit 1.

                                18.    Plaintiff applied to the USCO to register the Photograph on December 11, 2018

                        under Application No. 1-7216152163.

                                19.    The Photograph was registered by USCO on December 11, 2018 under
BARSHAY SANDERS, PLLC




                        Registration No. VA 2-130-315.

                                20.    On July 17, 2019 Plaintiff observed the Photograph on the Website in a story

                        dated July 10, 2019. A copy of screengrab of Website including the Photograph is attached

                        hereto as Exhibit 2.

                                21.    The          Photograph          was          displayed         at        URL:

                        https://floridapolitics.com/archives/300685-new-epstein-accuser-raped-15.
                                22.    Without permission or authorization from Plaintiff, Defendant volitionally

                        selected, copied, stored and/or displayed Plaintiff copyright protected Photograph as set forth

                        in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on the Website.

                               23.     On information and belief, the Photograph was copied, stored and displayed

                        without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the

                        “Infringement”).

                               24.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed

                        tangible medium of expression that was sufficiently permanent or stable to permit it to be

                        communicated for a period of more than transitory duration and therefore constitutes a specific

                        infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th

                        Cir. 2007).

                               25.     The Infringement is an exact copy of the entirety of Plaintiff's original image


                                                                       3
                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 4 of 7 PageID 4




                        that was directly copied and stored by Defendant on the Website.

                               26.     On information and belief, Defendant takes an active and pervasive role in the

                        content posted on its Website, including, but not limited to copying, posting, selecting,

                        commenting on and/or displaying images including but not limited to Plaintiff's Photograph.

                               27.     On information and belief, Defendant directly contributes to the content posted

                        on the Website by, inter alia, directly employing reporters, authors and edits as its agents,

                        including but not limited to Ryan Nicol whose LinkedIn page lists him as a “Head [R]eporter,

                        South Florida” for Defendant’s entity, Florida Politics (https://www.linkedin.com/in/ryan-
                        nicol-36914b83) (“Employees”).
BARSHAY SANDERS, PLLC




                               28.     On information and belief, at all material times the Employees were acting

                        within the course and scope of their employment when they posted the Infringement.

                               29.     On information and belief, at all material times the Employees were acting

                        within the course and scope of their agency when they posted the Infringement.

                               30.     On information and belief, the Photograph was willfully and volitionally posted

                        to the Website by Defendant.

                               31.     On information and belief, Defendant is not registered with the United States

                        Copyright Office pursuant to 17 U.S.C. §512.

                               32.     On information and belief, the Infringement were not posted at the direction of

                        a “user” as that term is defined in 17 U.S.C. §512(c).

                               33.     On information and belief, Defendant was aware of facts or circumstances from

                        which the determination regarding the Infringement was apparent. Defendant cannot claim that

                        it was aware of the infringing activities, including the specific Infringement which form the

                        basis of this complaint, since such a claim would amount to only willful blindness to the

                        Infringement on the part of Defendant.

                               34.     On information and belief, Defendant engaged in the Infringement knowingly

                        and in violation of applicable United States Copyright Laws.

                               35.     On information and belief, Defendant has the legal right and ability to control


                                                                       4
                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 5 of 7 PageID 5




                        and limit the infringing activities on its Website and exercised and/or had the right and ability

                        to exercise such right.

                                 36.   On information and belief, Defendant monitors the content on its Website.

                                 37.   On information and belief, Defendant has received a financial benefit directly

                        attributable to the Infringement.

                                 38.   On information and belief, the Infringement increased traffic to the Website and,

                        in turn, caused Defendant to realize an increase its advertising revenues and/or merchandise

                        sales.

                                 39.   On information and belief, a large number of people have viewed the unlawful
BARSHAY SANDERS, PLLC




                        copies of the Photograph on the Website.

                                 40.   On information and belief, Defendant at all times had the ability to stop the

                        reproduction and display of Plaintiff's copyrighted material.

                                 41.   Defendant's use of the Photograph, if widespread, would harm Plaintiff's

                        potential market for the Photograph.

                                 42.   As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                                                               FIRST COUNT
                                            (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                                 43.   Plaintiff repeats and incorporates by reference the allegations contained in the

                        preceding paragraphs, as though set forth in full herein.

                                 44.   The Photograph is an original, creative works in which Plaintiff owns valid

                        copyright properly registered with the United States Copyright Office.

                                 45.   Plaintiff has not licensed Defendant the right to use the Photograph in any

                        manner, nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.

                                 46.   Without permission or authorization from Plaintiff and in willful violation of

                        Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,

                        reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff

                        thereby violating one of Plaintiff's exclusive rights in its copyrights.



                                                                         5
                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 6 of 7 PageID 6




                                47.     Defendant's reproduction of the Photograph and display of the Photograph on

                        the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural

                        Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).

                                48.     Plaintiff is informed and believes and thereon alleges that the Defendants

                        willfully infringed upon Plaintiff's copyrighted Photograph in violation of Title 17 of the U.S.

                        Code, in that they used, published, communicated, posted, publicized, and otherwise held out

                        to the public for commercial benefit, the original and unique Photograph of the Plaintiff without

                        Plaintiff's consent or authority, by using them in the infringing articles on the Website.

                                49.     As a result of Defendants' violations of Title 17 of the U.S. Code, Plaintiff is
BARSHAY SANDERS, PLLC




                        entitled to any an award of actual damages and disgorgement of all of Defendant's profits

                        attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,

                        in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant

                        in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).

                                50.     As a result of the Defendants' violations of Title 17 of the U.S. Code, the court

                        in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and

                        costs pursuant to 17 U.S.C § 505 from Defendants.

                                51.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is

                        entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17

                        U.S.C. § 502.

                                                              JURY DEMAND

                                52.     Plaintiff hereby demands a trial of this action by jury.



                                                            PRAYER FOR RELIEF

                                WHEREFORE Plaintiff respectfully requests judgment as follows:

                                That the Court enters a judgment finding that Defendant has infringed on Plaintiff's

                        rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary

                        relief as follows:


                                                                         6
                        Case 8:21-cv-01260-KKM-AEP Document 1 Filed 05/24/21 Page 7 of 7 PageID 7




                                    a.    finding that Defendants infringed Plaintiff's copyright interest in the

                                          Photograph by copying and displaying without a license or consent;

                                    b.    for an award of actual damages and disgorgement of all of Defendant's

                                          profits attributable to the infringements as provided by 17 U.S.C. § 504

                                          in an amount to be proven or, in the alternative, at Plaintiff's election, an

                                          award for statutory damages against each Defendant in an amount up to

                                          $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),

                                          whichever is larger;

                                    c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendants from
BARSHAY SANDERS, PLLC




                                          any infringing use of any of Plaintiff's works;

                                    d.    for costs of litigation and reasonable attorney's fees against Defendant

                                          pursuant to 17 U.S.C. § 505;

                                    e.    for pre judgment interest as permitted by law; and

                                    f.    for any other relief the Court deems just and proper.

                        DATED: May 24, 2021

                                                                  BARSHAY SANDERS, PLLC

                                                                  By:     /s/ Craig B. Sanders
                                                                  Craig B. Sanders, Esq.
                                                                  100 Garden City Plaza, Suite 500
                                                                  Garden City, NY 11530
                                                                  Tel: (516) 203-7600
                                                                  Email: csanders@barshaysanders.com
                                                                  Attorneys for Plaintiff
                                                                  File No.: 122156




                                                                   7
